t c memo united_states tax_court reed-merrill inc petitioner v commissioner of internal revenue respondent docket no filed date kandace c gerdes for petitioner joel a lopata for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined deficiencies of dollar_figure and dollar_figure and penalties pursuant to sec_6662 of dollar_figure and dollar_figure relating to petitioner’s and federal income taxes respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the only remaining issue is whether petitioner is liable for accuracy-related_penalties relating to and findings_of_fact petitioner reed-merrill inc was a nebraska corporation at the time the petition was filed petitioner through a subsidiary_corporation operated a ford dealership in ogallala nebraska in and petitioner employed individuals and utilized computer systems to keep records petitioner provided some ie ford motor company dealer financial statements but not all of its records to an accountant hired to prepare consolidated corporate_income_tax returns for the years in issue respondent determined that the petitioner understated its income and is liable for accuracy-related_penalties relating to and opinion sec_6662 imposes a penalty on an underpayment_of_tax required to be shown on a return if such underpayment is attributable to negligence sec_6664 provides that no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and that the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances see sec_1_6664-4 income_tax regs reliance on the advice of an accountant may demonstrate reasonable_cause and good_faith see sec_1_6664-4 income_tax regs petitioner contends that it complied with all record-keeping obligations provided ford motor company dealer financial statements to the accountant had other records available for review and relied in good_faith on the advice of the accountant petitioner however did not provide its accountant with sufficient information from which an accurate return could be prepared under such circumstances reliance on an accountant’s advice is not in good_faith and does not establish that the taxpayer acted with reasonable_cause see 104_tc_352 accordingly petitioner is liable for accuracy-related_penalties relating to and to reflect the foregoing decision will be entered under rule
